        Case 1:21-mj-00539-RMM Document 12 Filed 08/17/21 Page 1 of 1




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA



UNITED STATES OF AMERICA                   §
                                           §
V.                                         §       CASE NO. 21-MJ-539 (RMM)
                                           §
THOMAS JOHN BALLARD                        §


        DEFENSE POSITION ON PUBLIC RELEASE OF CERTAIN EXHIBITS



       COMES NOW, Thomas John Ballard, Defendant, by counsel, does not object to the

public release of videos marked as the government’s Exhibits 1A, 1B, 1C, 1G, 1H and 5.



                                           Respectfully submitted,

                                                   JASON D. HAWKINS
                                                   Federal Public Defender
                                                   Northern District of Texas

                                                   /s/ Andrea G. Aldana
                                                   ANDREA G. ALDANA
                                                   Assistant Federal Public Defender
                                                   Texas State Bar No.: 24111086
                                                   819 Taylor St., Room 9A10
                                                   Fort Worth, TX 76102
                                                   Phone: 817.978.2753
                                                   Email: andrea_aldana@fd.org




                                               1
